Citation Nr: 1505491	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  05-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease (claimed as a low back disability) secondary to a service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1972 until June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's appeal was previously reopened and remanded by the Board in January 2009.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that further development is necessary prior to adjudication of the claim.

At the Veteran's March 2009 VA examination, the Veteran stated that he receives Social Security Disability because of his knee pain, which may be pertinent to the issue of whether the service-connected right knee condition has either caused or aggravated the claimed low back disability.  To date, the Veteran's Social Security Administration (SSA) records have not been sought.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, especially when potentially relevant SSA records are outstanding.  38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s). 

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.  

2.  If and only if additional records are received, return the claims file to the March 2009 VA examiner, if available, for review of the records.  The examiner should be asked to provide an addendum opinion regarding whether the Veteran's lumbar spine condition was either caused, or aggravated (i.e., permanently worsened), by his service-connected right knee disability, following review of the records, if necessary.  If an addendum opinion is not necessary, the examiner should indicate the same.

3.  Thereafter, re-adjudicate the Veteran's claim for entitlement to a lumbar spine condition secondary to a right knee disability.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




